El Juez Asociado Señor Hernández Denton
emitió la opinión del Tribunal.
Por. entender que las actuaciones del peticionario, Luis
E. Alicea Batlle, no están protegidas por la ley federal que *316prohíbe el discrimen en el empleo contra las personas con impedimentos, conocida como la Americans with Disabilities Act, 42 U.S.C.A. sec. 12101 et seq., ni por la Ley Núm. 44 de 2 de julio de 1985, según enmendada, 1 L.RR.A. see. 501 et seq., confirmamos.
r — i
Alicea Batlle laboraba como supervisor en la Adminis-tración de Servicios Médicos de Puerto Rico (en adelante ASEM). En diciembre de 1993 comenzó a exhibir una con-ducta inapropiada en su trabajo, incurriendo en ausencias y tardanzas injustificadas. Este comportamiento motivó que ASEM implementara una sanción inicial en su contra. Sin embargo, dicho patrón de conducta continuó refleján-dose por varios meses. La razón para tal comportamiento, según admitida por el propio Alicea Batlle, era que había desarrollado una adicción a drogas. En marzo de 1994, tras comunicar su problema de adicción a ASEM, Alicea Batlle ingresó en el Hogar Crea de Trujillo Alto para recibir tratamiento. El periodo de tratamiento en dicho lugar fue de un mes aproximadamente.
A raíz de estos sucesos, ASEM le formuló varios cargos administrativos a dicho empleado por violación a las nor-mas de conducta de la institución. Esencialmente, las fal-tas imputadas se referían a hechos ocurridos dentro del periodo comprendido entre diciembre de 1993 y mayo de 1994. A tales efectos, las partes celebraron una reunión el 23 de mayo de 1994 para ventilar el asunto referente a los cargos.
En la reunión celebrada entre las partes, se firmó una estipulación en la que Alicea Batlle aceptó todos los cargos administrativos formulados en su contra, los cuales po-drían haber conllevado su destitución. Este se comprome-tió a no volver a incurrir en el tipo de conducta que motivó *317la acción disciplinaria y a no violar los términos de la estipulación.
Por su parte, ASEM se comprometió a darle una opor-tunidad a dicho empleado para que se rehabilitara de su condición de drogodependencia y a dejar en suspenso las acciones disciplinarias por un periodo de dos (2) años, plazo concedido para que éste demostrara su mejoría.
En la referida estipulación se estableció que del em-pleado volver a incurrir en las mismas faltas imputadas se implantaría sumariamente la acción disciplinaria dejada en suspenso. Sobre el particular, Alicea Batlle se reservó el derecho a cuestionar en su día la determinación de ASEM a los efectos que la estipulación había sido violada.
A los dos (2) meses de firmar la referida estipulación, ASEM le notificó a Alicea Batlle que procedía a suspen-derlo sumariamente por alegadamente haber violado sus términos. En particular, le señaló que durante distintas fechas de 1994 había incurrido nuevamente en faltas simi-lares a las anteriores.(1)
En la comunicación cursada para notificar la suspen-sión sumaria, ASEM le reiteró a Alicea Batlle que el pro-pósito de la estipulación firmada fue dejar en suspenso las acciones disciplinarias en su contra con el objetivo de ofre-*318eerie la oportunidad de rehabilitarse. ASEM le advirtió su derecho de presentar una apelación ante el Comité de Ape-laciones de Empleados Gerenciales (en adelante el Comité de Apelaciones), limitado únicamente a cuestionar si se ha-bían violado los términos de la estipulación. Sobre el particular, ASEM resumió su parecer de la forma siguiente:
Esta Administración no puede tolerar actuaciones como la suya. Nuestra institución requiere el cumplimiento de las re-glas de disciplina establecidas para mantener su imagen en alto y en un ambiente de trabajo sano y de respeto mutuo. El comportamiento demostrado por usted como representante de la gerencia de esta Administración es uno inaceptable y alta-mente reprochable, por lo que no podemos dejar pasar el mismo inadvertidamente. Apéndice, Anejo 27, pág. 43.
Inconforme con este curso de acción, Alicea Batlle instó la apelación ante el Comité de Apelaciones. Mientras el caso estaba pendiente, el referido empleado procedió a ra-dicar una Moción en solicitud de remedio urgente en la cual solicitó su reinstalación inmediata por entender que, en virtud del Reglamento de Personal de ASEM, la suspen-sión sumaria resultaba improcedente.
Mediante resolución parcial el Comité de Apelaciones denegó el remedio solicitado. Recalcó que la destitución su-maria era parte de la estipulación firmada, por lo que no procedía reinstalarlo inmediatamente. De dicha resolución Alicea Batlle pidió reconsideración. Del expediente no surge que ésta fuese considerada.
Así las cosas, Alicea Batlle acudió al Tribunal de Pri-mera Instancia alegando, inter alia, discrimen por impedimento. El referido foro desestimó la demanda al concluir que procedía el despido sumario de acuerdo con los términos de la estipulación. Dicho tribunal entendió que lo que procedía era que Alicea Batlle cuestionara, en una vista formal posterior, la determinación del patrono al efecto de que violó los términos de la estipulación.
Además, el foro de instancia sostuvo que Alicea Batlle no estaba cobijado por la protección de la Americans with *319Disabilities Act (en adelante la A.D.A.). En síntesis, el foro a quo esbozó su posición de la forma siguiente:
El derecho de retención [de un] empleo [...] está condicionado al desempeño de unas labores de acuerdo a unos patrones de excelencia que redunden en beneficio de la ciudadanía que es, en última instancia [,] la receptora de los servicios del empleado público. Pobre servicio se le puede dar al pueblo si el empleado público se ausenta en exceso e injustificadamente de su trabajo, o si no cumple con sus deberes, por encontrarse bajo los efectos de narcóticos que nublen su capacidad para pensar eficientemente. La ciudadanía tiene el derecho de exigir servi-cios de excelencia de parte del servidor público y los adminis-tradores de la gestión pública, inclusive [ASEM], están en la obligación de asegurarse que esos servicios se rindan de acuerdo a criterios de excelencia.
De tal dictamen Alicea Batlle acudió al Tribunal de Cir-cuito de Apelaciones. Alegó en parte, que erró el foro de instancia al determinar que no le cobijaba la protección de A.D.A. ni de la Ley Núm. 44 de 2 de julio de 1985, según enmendada, supra (en adelante la Ley Núm. 44). El foro apelativo, tras analizar las contenciones de las partes, con-firmó el dictamen recurrido al entender, entre otras cosas, que aunque exista protección de A.D.A. ello no impide que se despida a un empleado que no pueda desempeñar las labores de su cargo o que constituya un peligro a la propie-dad o seguridad de otros. Cabe resaltar que dicho tribunal no pasó juicio sobre los méritos de los nuevos cargos impu-tados pues concluyó que tal asunto debía dilucidarse en el recurso pendiente ante el Comité de Apelaciones.
Inconforme con dicha decisión, el peticionario acude ante nos. En síntesis entiende que el foro apelativo erró al no determinar que sus actuaciones estaban protegidas por A.D.A. y la citada Ley Núm. 44. Así, impugna la estipulación que motivó su despido por entender que sus actuaciones estaban cobijadas por las referidas leyes.(2)
*320Luego de acoger el recurso de certiorari presentado y examinar las comparecencias de las partes, procedemos a resolver.
I — I I — !
A. American with Disabilities Act: Ley federal que prohíbe el discrimen en el empleo contra las personas con impedi-mentos
La A.D.A. prohíbe que un patrono discrimine contra las personas con impedimentos. Véase 42 U.S.C.A. sec. 12112(a). Dicho estatuto expresamente dispone que una persona no gozará de protección, es decir, no se considerará “cualificada” si “actualmente está involucrada en el uso ilícito de drogas”. Véase 42 U.S.C.A. sec. 12114(a). El término “uso ilegal de drogas” significa: uso, posesión o distribución. Véase 42 U.S.C.A. sec. 12111(6)(a).
Como puede observarse, al expresamente ex-cluirse del término “persona cualificada” a los usuarios actuales de drogas, se permite que los patronos cubiertos por A.D.A. se aseguren que el ambiente de trabajo esté libre de drogas.(3) De la misma forma, la citada disposición establece que un patrono puede exigir que empleados usuarios de drogas cumplan con las mismas normas de conducta y desempeño aplicables a otros empleados. Véase 42 U.S.C.A. sec. 12114(C)(4). Sin embargo, aun cuando se ex-cluye expresamente de la protección de A.D.A. a los usuarios actuales de drogas, se establece cierta protección para *321los adictos rehabilitados. Véase 42 U.S.C.A. sec. 12114(B).(4) Veamos.
1. Uso actual de drogas
En vista de que una persona no se considera cualificada bajo la A.D.A. si está “actualmente involucrada en el uso ilegal de drogas”, es de extrema importancia precisar el alcance de la referida frase.
A base de una interpretación literal del término “uso actual” sólo se verificaría si al momento en que se instituye la acción disciplinaria la persona utiliza drogas. No obstante, los tribunales federales han rechazado continuamente la interpretación literal antes mencionada. (5) Han interpretado el referido término de manera más expansiva. Así se ha señalado que para determinar qué constituye un “uso actual” no basta examinar el momento en que se toma *322la acción disciplinaria, sino que conviene mirar el uso anterior de drogas para determinar si a base de éste aún se puede colegir que el uso sigue siendo “actual”.
Los referidos foros judiciales, al interpretar el término “uso actual” en controversias similares a la de autos, han indicado que dicho término significa que el uso ilegal de drogas ha ocurrido en fecha tan reciente como para razo-nablemente pensar que el problema de drogas es persistente.(6) Bajo tal definición se ha considerado que un uso es “actual” aunque éste haya ocurrido semanas o meses antes de que se implemente una acción disciplinaria.(7)
La mencionada interpretación literal, que limita el aná-lisis que se ha de considerar si al momento de la acción disciplinaria se utilizaban drogas, ha sido rechazada por producir resultados absurdos y contrarios a la propia legislación. Bajo dicha interpretación se limitaría la exclu-sión de usuarios de drogas al ínfimo número de casos en que se encuentra a una persona utilizando drogas y en ese mismo momento se le sanciona.(8) Esta interpretación im-plicaría que aquellos patronos que descubran el uso de dro-gas en el empleo tendrán que sancionar a la persona en el momento, pues si no, se verán imposibilitados de tomar acción alguna en el futuro. Esto, ya que, si un empleado arroja un resultado positivo en una prueba de drogas y *323transcurre un periodo de tiempo en lo que se implementa la acción disciplinaria, bastaría con que dicho empleado interrumpiese su uso de drogas para que todas sus accio-nes, pasadas, presentes y futuras quedaran inmunes. Esta interpretación de la ley es insostenible.
En síntesis, un uso puede ser “actual” aunque ocurra con anterioridad a una acción disciplinaria si éste aconteció en fecha tan reciente como para razonablemente concluir que esto es un problema existente en la persona. La periodicidad de un uso anterior (aunque se refiera a semanas o meses antes de dicha acción) es relevante para determinar si al momento en que la sanción se implementa el uso aún puede considerarse “actual”.
Esta interpretación expansiva se caracteriza por no ser tan rígida e inflexible, de suerte que caso a caso se determine si, a base de la situación particular del empleado, se puede concluir que es un usuario “actual”. Igualmente, la interpretación, por ende, está a tono con la intención del Estado en regular el uso de drogas en el empleo y en ade-lantar su política pública en contra del uso de dichas sustancias. (9)
2. Protección para adictos rehabilitados
Las personas adictas a drogas, que ya no se encuentran utilizando dichas sustancias y que están recibiendo tratamiento para su adicción, reciben cierta protección de A.D.A. Específicamente, la sección pertinente de A.D.A. dispone:
Nada de lo dispuesto en la subsección (a) de esta sección [referente a la exclusión de los usuarios actuales de drogas de *324la protección de A.D.A.] será construido para excluir como una persona cualificada con impedimento a un individuo que:
(1) haya completado satisfactoriamente un programa de re-habilitación de drogas supervisado y no siga involucrado en el uso ilícito de drogas, o que se haya rehabilitado satisfactoria-mente de otra forma y ya no esté involucrado en tal uso;
(2) esté participando en un programa de rehabilitación super-visado y no siga involucrado en tal uso; .... (Traducción nuestra.) 42 U.S.C.A. sec. 12114.(10)
Al igual que el término “uso actual”, el alcance de la protección que se le otorga a los adictos rehabilitados ha sido objeto de estudio en distintos foros judiciales. Al res-pecto también se podrían destacar dos (2) posibles inter-pretaciones referentes a cuál debe ser el momento para determinar si se está cobijado por la referida protección. Por un lado, una interpretación literal se limitaría a exa-minar si al momento de la acción disciplinaria el empleado participa de un programa de rehabilitación. De otra parte, existe una interpretación más expansiva que no considera concluyente el hecho de que el empleado esté en un pro-grama de rehabilitación al momento de implementarse la sanción.
Reiteradamente los foros federales se han inclinado por la interpretación expansiva, indicando que el mero hecho de que un empleado ingrese a un programa de rehabilitación no le otorga la protección de A.D.A.(11) Esto, pues, una interpretación literal, que se limite a examinar si al momento de la sanción el empleado se encuentra en un programa de rehabilitación, implicaría fomentar que personas adictas se liberen de responsabilidad por el mero *325hecho de ingresar al referido programa al momento en que se les intente disciplinar.(12) Por ello la Equal Employment Opportunity Commission ha señalado que un empleado que arroje un resultado positivo a una prueba de drogas no puede entrar inmediatamente a un programa de rehabili-tación y evitar una posible acción disciplinaria arguyendo que está rehabilitado y que ya no utiliza drogas ilegales.(13)
La protección que A.D.A. establece para adictos rehabilitados aplica cuando se ha estado en un programa de rehabilitación por un periodo prolongado y la abstención al uso de drogas ha sido extensa y no inmediata. McDaniel v. Mississippi Baptist Medical Center, 877 F. Supp. 321, 328 (S.D. Miss. 1995), confirmado en 74 F.3d 1238 (5to Cir. 1995). Esto, pues, dicha protección está pensada para cobijar a individuos que han estado sin utilizar drogas por un periodo de tiempo significativo.(14) Avalar una interpretación literal de la referida protección, permitiría que ésta cobije a empleados adictos que ingresen a programas de rehabilitación al enterarse que serán sancionados por sus acciones relacionadas al uso ilícito de drogas.
A tenor con la interpretación expansiva antes señalada, la jurisprudencia federal, consistentemente, ha ex-cluido de la protección de A.D.A. a aquellos empleados que *326han utilizado drogas durante las semanas o meses antes de ser disciplinados, aunque estos hayan estado participando en un programa de rehabilitación al momento de ser sancionados. Véanse: Shafer v. Preston Memorial Hospital, supra; Collings v. Longview Fibre Co., 63 F.3d 828, 832 (9no Cir. 1995), cert. denegado, 516 U.S. 1048 (1996). Esto en vista de que un empleado no puede evadir una acción disciplinaria por el mero hecho de ingresar a un programa de rehabilitación sin demostrar, primero, un periodo de re-cuperación significativo. Zenor v. El Paso Healthcare System, Ltd,., supra, pág. 858. Igualmente, véase Wormley v. Arkla, Inc., 871 F. Supp. 1079 (E.D. Ark. 1994), en el que se le denegó la protección de A.D.A. a un empleado que violó los términos de una reinstalación condicional, a pesar de que al momento en que fue sancionado no utilizaba drogas y participaba de un programa de rehabilitación.
3. Normas de conducta y desempeño
En lo referente a la capacidad de un patrono para enfrentarse a la conducta inapropiada de un empleado usuario de drogas, los tribunales han distinguido entre sancionar a una persona por virtud de su incapacidad y sancionarla por conducta inapropiada. Véase Collings v. Longview Fibre Co., supra, pág. 832. Un patrono puede sancionar a un empleado por conducta inapropiada relacionada a su uso de drogas aun cuando éste haya completado un programa de rehabilitación y aunque no esté usando drogas al momento en que es disciplinado. Véanse: Salley v. Circuit City Stores, Inc., 160 F.3d 977 (3er Cir. 1998); I Accommodating Disabilities: Business Management Guide, Sec. 1820, pág. 804. Aunque A.D.A. proteja a ciertos usuarios de drogas, esto no significa que un patrono tenga que tolerar conducta inapropiada, tal como empleados intoxicados en su trabajo. Véase Collings v. Longview Fibre Co., supra, pág. 832, citando a Flynn v. Raytheon Co., 868 F. Supp. 383, 387 (D. Mass. 1994).
*327Más aún, la Equal Employment Opportunity Commission ha destacado que A.D.A. no requiere que un patrono le ofrezca a un empleado usuario de drogas la oportunidad para rehabilitarse en lugar de formular una acción disci-plinaria en su contra.(15) Igualmente, se ha resaltado que los adictos no están exentos de cumplir con las normas de conducta establecidas, pudiendo ser sancionados por con-ducta inapropiada. (16)
Por tal razón, se ha indicado que un comportamiento inadecuado tal como ausentismo, tardanza y pobre desempeño causado por el uso ilegal de drogas no tiene que ser aceptada por un patrono.(17) Igualmente, véase Salley v. Circuit City Stores, Inc., supra, pág. 981, en el que se sostuvo que una conducta inapropiada relacionada al uso de drogas es una razón legítima y no discriminatoria para disciplinar a un empleado. De la misma forma, se ha señalado que las tardanzas y ausencias excesivas, esporádicas e im predecibles convierten a un empleado en una persona no cualificada bajo la A.D.A. Véase Jackson v. Veterans Admin., 22 F.3d 277, 278 (11mo Cir. 1994). Si la conducta inapropiada llega a niveles en que cualquier otro empleado podría ser disciplinado, entonces la sanción estaría justificada.(18)
*328B. Ley Núm. 44: Ley local que prohíbe el discrimen contra las personas con impedimentos
La Ley Núm. 44, supra, establece que no serán consideradas como personas con impedimentos: “los adictos activos al uso de drogas ilegales, según se definen éstas en la Ley de Sustancias Controladas federal.” 1 L.P.R.A. sec. 501(f)(4).
Así, se excluyen expresamente de la definición de “persona con impedimento” a los adictos activos. Claro está, esto no significa que los demás usuarios de drogas estén protegidos automáticamente por la referida legislación. Por el contrario, lo que se hace es aclarar que bajo ninguna circunstancia un adicto activo estará cobijado por la pro-tección de la Ley Núm. 44, supra. Le corresponderá a los tribunales determinar cuándo un usuario de drogas, que no esté excluido expresamente de dicha ley, recibirá protección.
En vista que la referida legislación no precisa las cir-cunstancias, si alguna, en que los demás usuarios de dro-gas recibirán protección, consideramos prudente acudir de modo ilustrativo a las disposiciones de A.D.A. antes trans-critas y a su jurisprudencia interpretativa.
A la luz de esta normativa, examinemos el caso ante nuestra consideración.
hH I — I HH
Como previamente señalamos, el caso de autos requiere determinar si la estipulación habida entre las partes es válida. Claro está, para esto sólo pasaremos juicio sobre los hechos que motivaron la estipulación. Esto, pues, los inci-dentes posteriores al otorgamiento de la referida estipula-ción no se han dilucidado aún en ningún foro.
A tenor con los pronunciamientos anteriormente esboza-dos, concluimos que Alicea Battle no era una “persona cua-*329lificada”, bajo la A.D.A. Llegamos a tal conclusión por dos (2) razones. Primero, a la luz del anterior trasfondo doctrinal consideramos que dicho empleado estaba “actualmente involucrado en el uso de drogas ilegales”. Igualmente, en-tendemos que su conducta inapropiada le inhabilitaba para recibir los beneficios de A.D.A. Veamos.
A. Uso actual de drogas ilegales
Según adelantamos, la See. 104 de la A.D.A., 42 U.S.C.A. see. 12114, excluye expresamente del término “persona cualificada” a aquellas personas que estén actualmente involucradas en el uso de drogas. Al amparo de la A.D.A. se puede considerar que un uso es “actual” si el uso pasado fue tan reciente como para razonablemente concluir que el problema de drogas en el empleado es persistente. Al determinar la actualidad de un uso no hay que limitarse al momento en que se implementa la acción disciplinaria, sino que se puede examinar un uso pasado para dilucidar si aún éste se puede considerar actual.
En el caso de autos, el punto determinante para anali-zar la validez de la estipulación habida entre ASEM y Ali-cea Batlle es la fecha en que se otorgó. Si las actuaciones que motivaron la estipulación están protegidas por A.D.A. la estipulación resultaría inválida. Veamos.
En el recurso ante nuestra consideración, el propio Ali-cea Batlle admitió tener un problema de adicción a drogas. A raíz de éste incurrió en repetidas ausencias y tardanzas reflejando un pobre desempeño en su trabajo. Por espacio de seis (6) meses, de diciembre de 1993 a mayo de 1994, Alicea Batlle reflejó un patrón injustificado de comporta-miento, producto de su adicción a drogas. Ante dicha con-ducta inapropiada, exhibida por un tiempo prolongado y producto de una adicción a drogas, razonablemente se puede colegir que el problema de drogas de Alicea Batlle es corriente y “actual”. El hecho de que dicho empleado haya *330ingresado a un programa de rehabilitación por espacio de un mes no lo hace acreedor de la protección de la A.D.A.(19)
Como mencionamos, la protección de adictos rehabilita-dos está diseñada para aquellos casos en que se ha estado en un programa de rehabilitación por un periodo de tiempo prolongado y cuando la abstención al uso de drogas ha sido extensa y no inmediata. (20) Precisamente, en el caso de autos la abstención al uso de drogas por parte de Alicea Bathe fue inmediata y no por un periodo extenso. Permitir que usuarios de drogas reclamen la protección de la A.D.A. por el mero hecho de haber interrumpido el uso de drogas, tras incurrir en conducta inadecuada, fomentaría que un pa-trono se vea imposibilitado de enfrentarse a un comporta-miento negligente producto de una adicción.
La referida legislación no está diseñada para cobijar a adictos que meramente interrumpan su uso de drogas. Por el contrario, ésta supone un periodo de abstención y reha-bilitación prolongado. Bajo ningún concepto podemos afir-mar que ingresar a un programa de rehabilitación, tras seis (6) meses de conducta inapropiada, e interrumpir de forma inmediata el uso de drogas, conlleva la protección de A.D.A. Ante un uso prolongado de drogas, que repercute reiteradamente en la conducta que despliega un empleado en su trabajo, no puede afirmarse que el cese inmediato de dicho uso le otorga la protección de la A.D.A.
Existe una distinción entre un cese inmediato del uso de drogas, tras ser sancionado, y una abstención y rehabilitación prolongada. Claro está, dicha determinación tendrá que hacerse caso a caso a la luz de los hechos particulares que se presenten. Sin embargo, los hechos de au*331tos (uso intenso, prolongado y que repercute en el trabajo, y un cese inmediato en el uso de drogas tras ser reprendido por la conducta), no son indicio del tipo de conducta que amerita la protección de la A.D.A.
Sin lugar a dudas, el uso de drogas de Alicea Batlle fue tan recurrente como para concluir que éste era un pro-blema continuo. ASEM tenía la facultad de tomar medidas para lidiar con el referido problema. Como patrono, éste tiene la potestad de asegurarse que en su trabajo exista un ambiente libre de drogas. Sería contrario a la propia legis-lación el exigir que patronos retengan en su empleo a per-sonas con un patrón de uso de drogas reiterado y extenso, simplemente porque al momento de implantar una medida disciplinaria estos ingresan en un programa de rehabilitación.
Tal análisis sería en extremo limitante. Implicaría que un usuario de drogas, sin importar su conducta, quedaría cobijado por A.D.A. si meramente ingresa en un programa de rehabilitación y limita su uso de drogas en el momento cuando se intente formular alguna acción disciplinaria en su contra. Por virtud de tal protección, sus actuaciones pa-sadas, sin importar su naturaleza, quedarían inmunes.
Este sería el caso de Alicea Batlle, pues tendríamos a un empleado que, a pesar de sus problemas de adicción recu-rrentes y su conducta contumaz y negligente, reclama la protección de A.D.A. A la luz de la clara normativa juris-prudencial no se puede deducir que una persona adicta a drogas, y que por espacio de seis (6) meses incurra en con-ducta altamente impropia en su trabajo, esté protegida por la A.D.A.
B. Conducta desplegada en el empleo
De la misma forma, la conducta contumaz y negligente en la que incurrió Alicea Batlle no puede tolerarse. A.D.A. no está diseñada para obligar a un patrono a tolerar con-ducta inapropiada producto de la adicción de una persona. *332De lo contrario, se le impondría a los patronos la carga de retener indefinidamente en su trabajo a personas adictas con problemas de conducta y que pongan en peligro la se-guridad de los demás empleados.
Como señalamos, las tardanzas y ausencias excesivas, esporádicas e impredecibles convierten al empleado en una persona no cualificada bajo la A.D.A. Véase Jackson v. Veterans Admin., supra, pág. 278. Resulta extremadamente oneroso y peligroso exigirle a patronos que toleren un com-portamiento totalmente inadecuado debido a que una persona ingresó a un programa de rehabilitación.
Por ende, en vista de lo anterior, concluimos que las actuaciones de Alicea Batlle no estaban cobijadas por la A.D.A. ni por la Ley Núm. 44, supra, ya que éste no era una persona cualificada. Así, las referidas disposiciones le-gales no protegían los eventos que motivaron la estipula-ción habida entre las partes. Sin embargo, en vista que ASEM sujetó la destitución al cumplimiento de la referida estipulación, procede devolver el caso al Comité de Apela-ciones para que se dilucide si ésta fue violada por Alicea Batlle.

Se dictará la sentencia correspondiente.

El Juez Asociado Señor Rebollo López emitió una opi-nión concurrente. La Juez Asociada Señora Naveira de Ro-dón emitió una opinión disidente, a la que se unió el Juez Asociado Señor Fuster Berlingeri.
— O —

 Específicamente, la Administración de Servicios Médicos de Puerto Rico (en adelante ASEM) le imputó haber incurrido en las faltas siguientes:
(a) 29 de junio: ausentarse sin autorización;
(b) 6 de julio: faltarle el respeto a otro empleado al expresarle: “¿cuándo nos [podemos] ver en la calle para que con la pistola de 9 milímetros que tienes me pegues cuatro tiros en la cabeza?”;
(c) 14 de julio: (i) entrar al sótano a las 9:30 p.m. y quedarse dormido hasta las 4:30 a.m. sin anotar su hora de salida correspondiente; (ii) suspender el trabajo sin permiso previo ni justificación; (iii) incurrir en descuido y negligencia en el desem-peño de los deberes de su puesto; (iv) dormir en horas de trabajo;
(d) 19 de julio: dormir con los pies sobre el escritorio;
(e) 20, 21, 22 de julio: ausentarse sin notificación previa.
Cabe resaltar que para llegar a la .conclusión en el caso de autos no tomamos en cuenta los nuevos cargos imputados. Nuestro análisis está limitado a examinar si las actuaciones de Alicea Batlle, que motivaron la estipulación, estaban protegidas por la Americans with Disabilities Act, 42 U S.C.A. sec. 12101 et seq. (en adelante A.D.A.) y la Ley Núm. 44 de 2 de julio de 1985 (1 L.P.R.A. see. 501 et seq.).


 Alicea Batlle también arguye que no procedía su despido sumario en vista que es empleado de carrera. Hemos reconocido que, de ordinario, un empleado de *320carrera tiene derecho a una vista informal con anterioridad a ser separado de su puesto. Véase Díaz Martínez v. Policía de P.R., 134 D.P.R. 144 (1993). Sin embargo, Alicea Batlle renunció a ésta en la estipulación al consentir a que se le despidiera sumariamente y establecer que cuestionaría la procedencia de los nuevos cargos en una vista posterior. En vista que no se nos ha puesto en condición de dilucidar si existió coacción o involuntariedad en dicha renuncia, no atendemos este asunto.


 I EEOC Technical Assistance Manual on the Employment Provisions of the Americans with Disabilities Act Sec. 8.1 (1992).


 Específicamente, la See. 104 de A.D.A., 42 U.S.C.A. see. 12114, establece en lo pertinente:
“(a) Qualified individual with a disability
“For purposes of this subchapter, the term ‘qualified individual with a disability” shall not include any employee or applicant who is currently engaging in the illegal use of drugs, when the covered entity acts on the basis of such use.
“(b) Rules of construction
“Nothing in subsection (a) of this section shall be construed to exclude as a qualified individual with a disability an individual who—
“(1) has successfully completed a supervised drug rehabilitation program and is no longer engaging in the illegal use of drugs, or has otherwise been rehabilitated successfully and is no longer engaging in such use;
“(2) is participating in a supervised rehabilitation program and is no longer engaging in such use; ...
“(c) Authority of covered entity
“A covered entity—
“(1) may prohibit the illegal use of drugs and the use of alcohol at the workplace by all employees;
“(2) may require that employees shall not be under the influence of alcohol or be engaging in the illegal use of drugs at the workplace; ...
“(4) may hold an employee who engages in the illegal use of drugs or who is an alcoholic to the same qualification standards for employment or job performance and behavior that such entity holds other employees, even if any unsatisfactory performance or behavior is related to the drug use or alcoholism of such employee].]”


 Véase Zenor v. El Paso Healthcare System, Ltd., 176 F.3d 847, 856 (5to Cir. 1999).


 Véase Shafer v. Preston Memorial Hosp. Corp., 107 F.3d 274, 280 (4to Cir. 1997), donde se afirmó: “ ‘Current’ drug use means that the illegal use of drugs occurred recently enough to justify an employer’s reasonable belief that involvement with drugs is an on-going problem”.


 Sobre el particular se ha establecido: “[T]he [current user] provision is not intended to be limited to persons who use drugs on the day of, or within matter of days or weeks before the employment action in question.” Zenor v. El Paso Healthcare System, Ltd., supra, pág. 856. Además, en dicho caso se afirmó: “Thus, the characterization of “currently engaging in the illegal use of drugs” is properly applied to persons who have used illegal drugs in the weeks and months preceding a negative employment action.” Id.


 Al respecto se ha indicado: “Indeed, under such a constrained reading of the statutory language, an employee would be considered ‘currently engaging in the illegal use of drugs’ only if his employer discovered him needle-in-arm or bong-to-mouth and terminated him on the basis of such ‘current’ use.” Shafer v. Preston Memorial Hospital, supra, pág. 278.


 Son ampliamente conocidos los esfuerzos que ha implementado el Estado para erradicar el uso y tráfico ilegal de sustancias controladas. Atales efectos véase la Ley Núm. 59 de 8 de agosto de 1997, conocida como Ley para Reglamentar las Pruebas para la Detección de Sustancias Controladas en el Sector Privado, 29 L.P.R.A. see. 161 et seq. Igualmente, véase la legislación federal conocida como Drug Free 'Workplace Act aprobada el 18 de noviembre de 1998.


 El texto en inglés dispone:
“Nothing in subsection (a) of this section shall be construed to exclude as a qualified individual with a disability an individual who—
“(1) has successfully completed a supervised drug rehabilitation program and is no longer engaging in the illegal use of drugs, or has otherwise been rehabilitated successfully and is no longer engaging in such use;
“(2) is participating in a supervised rehabilitation program and is no longer engaging in such use ... 42 U.S.C. sec. 12114.


 Zenor v. El Paso Healthcare System, Ltd., supra, pág. 857.


 Así, se ha expresado: “[Under such interpretation] an employee discovered engaging in the illegal use of drugs could escape responsibility for his actions by immediately enrolling in a drug rehabilitation program. An employer wishing to investigate the circumstances of the employee’s illegal drug use or to defer termination until a meeting of its personnel committee would be prevented from taking any employment action adverse to that employee. In short, applying [that] interpretation of the safe harbor provision would restrict the right of employers to fire drug-using employees to the narrow class of cases where the employer catches the employee flagrante delicto and terminates him on-the-spot. Again, such a result would be inconsistent with [public] policy and abhorrent to the sense of justice.” Shafer v. Preston Memorial Hosp. Corp., supra, pág. 278.


 A tales efectos se ha señalado: “An [...] employee who test positive for an illegal drug cannot immediately enter a drug rehabilitation program an seek to avoid the possibility of discipline or termination by claiming that s/he now is in rehabilitation and is no longer using drugs illegally.” EEOC Technical Assistance Manual on the Employment Provisions of the Americans with Disabilities Act, supra, Sec. 8.3.


 Zenor v. El Paso Healthcare System, Ltd., supra, pág. 857.


 EEOC Technical Assistance Manual on the Employment Provisions of the Americans with Disabilities Act, supra, Sec. 8.7.


 Véase Collings v. Longview Fibre Co., supra, pág. 832, citando a Little v. F.B.I., 1 F.3d 255, 259 (4to Cir. 1993), en el que se estableció que: “[A]lcoholics and drug addicts are not exempt from reasonable rules of conduct, such as provisions against the possession or use of alcohol or drugs in the workplace [and] employers must be allowed to terminate their employees on account of misconduct, irrespective of whether the employee is handicapped.”


 EEOC Technical Assistance Manual on the Employment Provisions of the Americans Disabilities Act, supra, Sec. 8.7.


 Véase J.W. Caldwell, Lawyers, Alcohol, Drugs and the A.D.A., W. Va. Law. 20 (1996), donde se indicó: “[I]f the misconduct rises to the level for which a non-disabled employee would be disciplined or discharged, then dismissal on the basis of the employee’s conduct is justified.”


 Véase Baustian v. Lousiana, 910 P. Supp. 274 (E.D. La. 1996), en el cual se indicó que el no utilizar drogas durante siete (7) semanas no ameritaba la protección de A.D.A. aunque se estuviese en un programa de rehabilitación. Igualmente, véase McDaniel v. Mississippi Baptist Medical Center, supra, en el que se señaló que el estar sin utilizar drogas por seis (6) semanas no era suficiente para alcanzar la protección de A.D.A.


 McDaniel v. Mississippi Baptist Medical Center, supra, pág. 328.